Citation Nr: 0403530	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  00-20 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
schizophrenia.



REPRESENTATION

Appellant represented by:	Clark Evans, Attorney



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from January 1977 to April 
1978 (with five days time lost under 38 U.S.C. § 972 during 
February 1978).

Historically, a June 1995 rating action denied service 
connection for schizophrenia.  After appellant was provided 
timely notification of that rating decision later that month, 
he did not file a timely Notice of Disagreement therewith.  
That June 1995 rating decision represents the last final 
decision with regards to the psychiatric disorder service 
connection issue.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO), which 
denied reopening of a claim for service connection for 
schizophrenia.  

During the pendency of that appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 et seq. 
(West 2002)) became law.  By a May 2001 decision, the Board 
denied reopening of the claim for service connection for 
schizophrenia.  Thereafter, appellant appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  By a subsequent June 2002 decision, the Court 
vacated said Board decision and remanded the case for 
readjudication consistent with the Court's opinion. 

Thereafter, pursuant to authority then in existence, the 
Board sent a letter informing the parties of the VCAA and 
steps needed to comply therewith.  It was indicated that the 
letter to the veteran could not be delivered.  The attorney 
contended that the notice was inadequate.  In April 2003, the 
Board remanded the case to the RO for additional evidentiary 
development.  The case has now been returned to the Board.  
As noted below, there has been difficulty contacting the 
veteran.

The appellate issue will be again remanded to the RO, via the 
Appeals Management Center in Washington, DC; and VA will 
provide notice if further action is required on appellant's 
part.

REMAND

A January 6, 1978 service medical record noted that appellant 
complained of loss of memory; and not being able to get along 
with others, including superiors.  Clinically, he appeared 
coherent.  It was also noted therein that appellant appeared 
to be of a violent nature and that appellant believed that he 
was "being constantly harassed."  It was recommended that 
appellant be evaluated by a Mental Hygiene Clinic.  The 
evidentiary record does not currently include such Mental 
Hygiene Clinic records, assuming such evaluation in fact 
occurred and records exist, nor are there any other 
subsequent, pertinent service medical records for the 
remainder of service.  On March 1978 Chapter 10 service 
discharge examination, clinical evaluation of his psychiatric 
status was normal.  In an attendant medical questionnaire, 
appellant reported having/having had nervous trouble; and a 
physician's elaboration noted that "nervous trouble" 
pertained to "situational anxiety, related to job."  Post-
service medical records reveal that in the late 1980's and in 
the 1990's, various psychiatric diagnoses were rendered, 
including schizophrenia.  

Pursuant to the Board's April 2003 remand, the RO was 
requested to search and obtain any additional service medical 
records regarding the Mental Hygiene Clinic referral in 
question.  Later that month, a computerized request for 
information document of record indicates that the RO 
apparently requested the National Personnel Records Center 
(NPRC) to search for "clinical records, furnish active duty 
inpatient clinical records for nervous breakdown/psych 
disorder"; and listed therein appellant's entire service 
period of approximately 16 months (the period to search) and 
Fort Lewis, Washington (the place involved).  The 
computerized e-mail response, received by the RO later that 
month apparently from NPRC, was that "the allegation has 
been investigated and the following results were found:  
Clinical record search is limited to one year or less."  
Thus, because the period requested to be searched was greater 
than one year, it does not appear that NPRC actually searched 
for said records.  

The RO subsequently sent appellant and his attorney letters 
on April 22, 2003, requesting completion of an NA Form 13055, 
Request for Information Needed to Reconstruct Medical Data, 
for the purpose of providing more specific dates of treatment 
at Fort Lewis.  Although the evidentiary record does not 
currently include a completed NA Form 13055, it is the 
Board's opinion that the RO did not have to request 
completion of that form in order for NPRC to search for any 
additional service medical records regarding the Mental 
Hygiene Clinic referral in question.  It appears that the 
January 6, 1978 service medical record, which referred to the 
planned Mental Hygiene Clinic referral in question, in effect 
narrowed the relevant search period to between January 6, 
1978 and his April 12, 1978 service discharge.  It is 
apparent that the RO's April 2003 computerized request for 
information could have specifically requested NPRC to search 
and obtain any additional Mental Hygiene medical records for 
the period between January 6, 1978 and April 12, 1978 service 
discharge at Fort Lewis, Washington, in order to satisfy the 
applicable Board's April 2003 remand directive.  This will be 
attempted on remand to ascertain if any records could be 
found.

With regard to another matter, in an April 15, 2003 Report of 
Contact form, it was indicated that according to appellant's 
attorney, "[h]e is never sure of the veterans whereabouts"; 
that the attorney would send correspondence to the appellant 
utilizing appellant's parent's address as they had agreed to 
accept his mail; and that although appellant periodically 
telephoned the attorney and would leave a new telephone 
number, none of the telephone numbers provided were "any 
good."  Incidentally, the RO's April 22, 2003 letter, 
requesting completion of an NA Form 13055, and an April 2003 
VCAA notice letter were sent to appellant at his last known 
address (See April 15, 2003 Report of Contact, listing 
appellant's parent's address), but were returned as 
undeliverable as addressed, with no forwarding address on 
file.  Such letters were also sent to appellant's attorney 
and apparently received, since they were not returned.  It 
should be pointed out that in Hyson v. Brown, 5 Vet. App. 
262, 265 (1993), the Court stated that "[i]n the normal 
course of events, it is the burden of the veteran to keep the 
VA apprised of his whereabouts,.  If he does not do so, there 
is no burden on the part of the VA to turn up heaven and 
earth to find him."  See also Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request NPRC or any 
other appropriate organization to provide 
any additional Mental Hygiene medical 
records (both inpatient and outpatient 
records should be requested) for 
evaluation/treatment received at Fort 
Lewis, Washington, during the period 
between January 6, 1978 and April 12, 
1978, that may be available.  Any such 
records obtained should be associated 
with the claims folders.  In the event 
that records are unavailable, this should 
be noted in writing in the claims 
folders, and if feasible, the reason for 
their unavailability should be provided.  

2.  Thereafter, as appropriate, the RO 
should review the evidence and determine 
whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
schizophrenia.  If not, the matter should 
be considered in an appropriate fashion 
and returned to the Board in accordance 
with applicable procedures.

If the RO denies the claim of entitlement 
to service connection for schizophrenia, 
on the basis that new and material 
evidence has not been submitted, 
appellant and his attorney should be 
provided a supplemental statement of the 
case which includes appropriate laws and 
regulations.  The statement should 
include information regarding the prior 
denial and discuss the effect of the 
prior denial on the current claim.

If the RO considers the claim for 
entitlement to service connection for 
schizophrenia reopened, the RO should 
arrange any appropriate VA examination(s) 
to determine the nature and etiology of 
any psychiatric disorder presently 
manifested.

3.  Appellant and/or his attorney should 
provide the RO appellant's current 
address where he may be contacted, unless 
it is the same address as set forth in 
the aforementioned April 2003 Report of 
Contact (to the extent possible).  In the 
event appellant's current address has 
changed and it is provided to the RO, or 
if otherwise necessary, the RO should 
undertake any other additional 
notification and development as 
appropriate regarding the appellate 
claim.  

When the aforementioned development has been accomplished, to 
the extent the benefit sought is not granted, a supplemental 
statement of the case should be provided, and the case should 
be returned to the Board for further appellate consideration, 
to the extent such action is in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



